Citation Nr: 0422917	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  He died in July 1959; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 and October 1998 
determinations by the Louisville, Kentucky RO.  The appellant 
appealed the denials to the Board.

In November 1999, the Board issued a decision, in pertinent 
part, denying the appellant's claim for entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 as not 
well grounded.  (The issue of entitlement to special monthly 
pension (SMP) based on the need for the regular aid and 
attendance of another person or upon housebound status was 
remanded for further development.)  The appellant, in turn, 
appealed this denial of DIC to the United States Court of 
Appeals for Veterans Claims (Court).  

On March 28, 2001, the Court issued an order which granted 
the Secretary's motion for remand and to stay further 
proceedings, vacated the Board's November 1999 decision with 
respect to the issue of entitlement to DIC benefits and 
remanded that matter to the Board for action in compliance 
with the motion.

The issue of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 was before the Board in May 2003 when 
it was remanded for additional development.

By rating decision dated in September 2003, the RO granted 
entitlement to SMP based upon housebound status.  Therefore, 
the only SMP issue now remaining for the Board's 
consideration is entitlement to SMP based on the need for the 
regular aid and attendance of another person, as noted on the 
title page of this decision.  That issue is addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  At the time of his death, the veteran's sole service-
connected disability was bilateral trench foot, rated as 
noncompensable, from October1945.  

2.  There was no claim for service connection pending before 
VA at the time of the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.5, 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that a substantially complete claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 was received in 
1998 and the claim was initially adjudicated in 1998, years 
prior to the enactment of the VCAA.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In the case at hand, the appellant was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in July 2003.  Although the RO did not 
specifically inform the appellant to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on her behalf.  
Thereafter, the appellant submitted additional evidence.  The 
RO then readjudicated the appeal in supplemental statements 
of the case issued in September 2003 and February 2004.  

In this case, the RO readjudicated the appellant's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.   

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claim.

DIC

The appellant appears to be contending that the veteran was 
totally disabled from the time of his discharge from service 
until his death as a result of impaired vision from a blast 
injury in service.

The veteran served on active duty from March 1942 to October 
1945.  His service medical records do not reveal that any 
disability was found on pre-service examination in February 
1942, other than slight bilateral testicular atrophy.  He 
incurred an acute sprain of the left knee in July 1942 and an 
acute sprain of the left wrist in July 1943.  A blast injury 
to both eyes was noted in September 1944.  A January 1945 
service medical record notes that the veteran had trench foot 
and that his vision was 20/40 in the right eye and 20/30 in 
the left eye.  On his October 1945 discharge examination 
report, it was noted that the veteran had had trench foot, a 
fractured right metatarsal and a fractured left wrist.  
Physical examination revealed complaints of swelling, aching 
and burning of the feet in severe weather.  Clinically, there 
was no left wrist or left foot abnormality; uncorrected 
visual acuity was 20/20, bilaterally.

The veteran filed a claim with VA in October 1945 for service 
connection for trench foot.  A November 1946 rating decision 
granted service connection for bilateral trench foot and 
assigned a noncompensable evaluation, effective October 22, 
1945.

According to a December 1955 medical certificate from Floyd 
B. Hay, M.D., the veteran's complaints included pain, 
cramping, soreness, burning, itching and weeping of his feet.  
It was also noted that the veteran reported that he was only 
able to work a day or so at a time due to swelling of his 
feet.  The diagnoses were trench foot, atrophied testicles 
and rales in the left lung.

On VA disability evaluation in January 1956, the veteran 
reported pain in his feet and eye exposure to a blast in 
service.  It was noted that there were no lacerations or 
areas of trauma about the eyes; his visual acuity was not 
tested.  The diagnoses were residuals of trench foot, not 
found; cornified epithelial growth on the dorsum of the right 
foot; and symmetrically atrophic testicles, bilaterally.

By rating decision dated in January 1956, the RO denied 
service connection for atrophy of the testicles, residuals of 
blast injury to the eyes and chest disability, and denied 
entitlement to a compensable rating for bilateral trench 
foot.  The veteran was notified of this decision by letter 
dated in February 1956; however, he did not appeal.

The veteran's death certificate reveals that he died in July 
1959, at the age of 40, of a broken neck and internal 
injuries due to a truck accident when his truck left the 
highway and plunged down an embankment.

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5(a) (2003).  

If the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pertinent law and regulations provide that 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 38 
U.S.C.A. § 1318.  During the pendency of the appeal, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims have since been 
resolved and subsequently, the stay on adjudication of such 
claims, with limited exceptions, has been lifted.

In this regard, the Board notes that in Wingo v. West, 11 
Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in  
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC  
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38  
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only  
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  At the time of his death in July 1959, the 
veteran was in receipt of a noncompensable (0 percent) 
evaluation for bilateral trench foot from October 1945. 

Clearly, the veteran's bilateral trench foot was not rated at 
100 percent for the 10 years required under 38 U.S.C.A. § 
1318.  Moreover, the veteran was not continuously rated 
totally disabling for at least 5 years from the date of his 
separation from service until his death.  He was not service 
connected for any other disability; the Board specifically 
notes that service connection for residuals of a blast injury 
to the eyes had been denied.  No claim for service connection 
was pending at the time of his death.

Moreover, in this case, the appellant does not claim 
entitlement to DIC based on the submission of new and 
material evidence to reopen a previously final VA decision, 
or argue that, but for the receipt of military retired or 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death or was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge and for at least 5 years immediately preceding 
death.  The appellant also has not raised a claim of CUE in a 
final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See 
also Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. 
Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).  In this case, the appellant has 
not asserted, nor does the record show that the law or facts, 
extant at the time, were incorrectly applied.  

Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits in 1998.  
Much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  When the legal 
authority governing entitlement to any benefit sought on 
appeal is revised during the pendency of the appeal, the 
general rule is that the revised version applies as of the 
effective date of the change.  The Board must apply only the 
earlier version of this legal authority for the period prior 
to the effective date of the change.  See VAOPGCPREC 3-2000 
and VAOPGCPREC 7-2003.

However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar "hypothetical 
entitlement" claims.  NOVA I, 260 F.3d at  1376-77.  In 
addition, the Federal Circuit found that VA was not bound by 
the prior Court decisions that construed 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 in a way antithetical to VA's 
interpretation and was free to challenge them, including 
through the route of rulemaking.  Id. at 1374.  Thus, to the 
extent there has been any change in the law or regulations 
relevant to the claim, the changes are not of the material 
type that altered the appellant's rights, but rather 
clarified those rights.  Therefore, the rule pertaining to 
revisions of pertinent legal authority during the pendency of 
an appeal is not applicable.

As noted above, with respect to an issue such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis, 6 Vet. App. at 430.  Accordingly, the 
claim for DIC under 38 U.S.C.A.§ 1318 must be denied.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied. 


REMAND

With regard to the issue of entitlement to SMP based on the 
need for the regular aid and attendance of another person, 
the Board notes that the liberalizing provisions of the VCAA 
and the regulations implementing it are applicable.  The 
Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
appellant in the development of the facts pertinent to her 
claim.  

The Board notes that the appellant most recently underwent a 
VA examination in March 2002.  However, in a statement 
received by the RO in October 2003, the appellant stated that 
her medical condition had gotten worse and that she was 
receiving medical treatment more frequently.  Therefore, up-
to-date treatment records should be obtained and additional 
examination is warranted.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions: 

1.  The RO should request the appellant 
to submit any pertinent evidence in her 
possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on her 
behalf any records, not already 
associated with the claims folders, 
pertaining to treatment or evaluation 
since 2003.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the appellant so notified.

3.  Thereafter, the RO should arrange for 
a VA examination by an examiner with 
appropriate expertise to determine 
whether the appellant meets the 
requirements for SMP based on the need 
for regular aid and attendance of another 
person.  The appellant should be properly 
notified of the date, time and place of 
the examination in writing, and informed 
of the consequences of her failure to 
appear without good cause.  The claims 
folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the appellant is in need of regular 
aid and attendance, that is, if she is 
helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person.  The criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less; or whether 
the appellant is a patient in a nursing 
home because of mental or physical 
incapacity; or whether the appellant 
establishes a factual need for aid and 
attendance under the criteria set forth 
under 38 C.F.R. § 3.352(a) (inability to 
dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of 
special prosthetic/orthopedic appliances 
requiring the aid of another; inability 
to feed herself; inability to attend to 
wants of nature; or incapacity, physical 
or mental, that requires assistance on a 
regular basis to protect from 
hazards/dangers incident to daily 
environment). 

4.  Thereafter, the RO should undertake 
any other development required under the 
VCAA and implementing regulations.

5.  Then, the RO should readjudicate the 
issue on appeal on a de novo basis, in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue to the 
appellant a Supplemental Statement of the 
Case and afford her the appropriate 
opportunity for response thereto.  

6.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



